Citation Nr: 0120376	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-48 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pes planus of the right 
foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1995.  

This matter originally arose from a January 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The Board twice remanded the case back to the RO 
for additional development of the issue remaining on appeal.  
The case has been returned to the Board for further review.  


REMAND

The veteran has claimed entitlement to service connection for 
pes planus of the right foot.  His original claim was denied 
by a January 1996 rating decision which was followed by a 
timely appeal.  The Board observes that the veteran's July 
1992 service enlistment examination includes a notation that 
the veteran had mild, asymptomatic pes planus.  During the 
course of his active duty, the veteran was treated for arch 
pain in his right foot including due to plantar fasciitis.  
The report of his September 1995 service separation 
examination showed no pertinent abnormality on examination; 
however, the veteran did report, at that time, a history of 
foot trouble including an injury purportedly sustained in 
basic training, constant re-injury, and flat feet with 
plantar fasciitis that was reported to be painful. 

Following his discharge from service, the veteran underwent a 
VA rating examination in November 1995.  The report of that 
examination showed that both feet were "moderately flat 
without pronation."  He was diagnosed with pes planus, 
although the X-ray of the right foot was then normal.  In 
March 2000, the Board remanded the case back to the RO for 
further development.  In particular, the RO was directed to 
schedule the veteran to undergo an additional VA rating 
examination in order to determine if the pre-existing pes 
planus in his right foot had been permanently aggravated by 
his active service, and whether any diagnosed plantar 
fasciitis had been incurred or permanently aggravated as a 
result thereof.  

Pursuant to the Board's March 2000 remand, the veteran was 
scheduled to undergo a VA rating examination in June 2000.  
The examination report showed that the examiner found the 
veteran's feet to be without deformities, but did note that 
his arches were "slightly weakened bilaterally."  He went 
on to state that the veteran did not have what he considered 
"a pes planus configuration."  Nevertheless, the examiner 
concluded with a diagnosis of "right foot pes planus, 
likely, if not worsened, in the service."  He also included 
a diagnosis of plantar fasciitis related to the pes planus.  
Accordingly, by a July 2000 rating decision, the RO granted 
service connection for right foot plantar fasciitis, but 
denied service connection for pes planus of the right foot.  

The case was again referred to the Board for, among other 
things, adjudication of the issue of entitlement to service 
connection for pes planus of the right foot.  The Board found 
that given the conflict between the findings and the 
diagnosis rendered in the June 2000 rating examination with 
regard to pes planus of the right foot, further clarification 
was necessary.  Accordingly, in November 2000, the case was 
remanded to the RO a second time in order that the "nature, 
extent, and etiology of the claimed right foot pes planus" 
could be determined.  Specifically, the rating examiner was 
directed to specifically state whether the pes planus was 
present in the right foot, and if so, to offer an opinion as 
to whether or not it was at least as likely that any pes 
planus had been permanently aggravated in service.  

In response to the Board's November 2000 remand, the RO 
scheduled the veteran to undergo an additional rating 
examination in December 2000.  However, rather than 
specifically responding to the Board's questions set forth in 
its remand, the examiner, following examination, concluded 
with a discussion of whether the veteran had plantar 
fasciitis and the likelihood that it was related to his 
military service.  Parenthetically, the Board notes that 
pursuant to the RO's July 2000 rating decision, service 
connection is already in effect for right plantar fasciitis.  
The examiner did not, as requested by the Board, indicate 
specifically whether the veteran had pes planus and, if so, 
the likelihood of its relationship to the veteran's military 
service.  The RO then inferred from the examiner's diagnosis 
and discussion that the veteran did not have right pes planus 
despite the fact that the examiner did not respond to the 
Board's remand in any specific fashion. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The action taken by the 
RO does not fully comply with the last remand instructions, 
and therefore another remand is required.  

Further, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law, in pertinent part, 
redefines the VA's obligations with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The RO should ensure that on remand, 
there is full compliance with the notice and duty to assist 
provisions contained in the new law.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and obtain the names and addresses of all 
health care providers who have treated 
him for his claimed pes planus of the 
right foot.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any such 
documents not currently of record.  It is 
not necessary to obtain duplicate 
treatment records.  If no further records 
have been identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate specialist, 
to determine the nature and etiology of 
any right foot disorder, particularly pes 
planus.  The examiner must specifically 
indicate whether pes planus is present.  
If so, the examiner must indicate whether 
the right foot pes planus permanently 
worsened during the veteran's military 
service.  If the answer is in the 
affirmative, the examiner must indicate 
whether that worsening was due to service 
or instead to the natural progression of 
a disease process.  If pes planus of the 
right foot is not found, the examiner 
should so state.  Any and all indicated 
studies and/or tests should be conducted.  
In addition, the veteran's claims file, 
containing any newly associated evidence 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is 
specifically requested to review all 
prior rating examination reports and 
relevant clinical treatment records 
pertaining to pes planus of the right 
foot.  Any medical opinion offered must 
be reconciled with all other relevant 
medical opinions of record.  The examiner 
should include a complete rationale for 
any opinions expressed in the typewritten 
examination report.  

3.  The RO should review the claims file, 
particularly including the examination 
report, and ensure that there is full 
compliance with the requests contained in 
the remand.  If not, all appropriate 
action necessary to correct any 
deficiencies should be undertaken.  The 
RO should also ensure that all 
notification and development action 
required by the VCAA has been completed. 

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for pes 
planus of the right foot.  If the benefit 
sought is not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for additional review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




